Exhibit 10.50

Compensation Arrangement with Named Executive Officers

At its meeting held on October 3, 2006, the Compensation Committee approved
annual compensation packages for the Company’s executive officers who are
expected to be included in the summary compensation table in the Company’s proxy
statement for the Annual Meeting, and for those officers who were named
executive officers as of the filing of the Company’s last proxy statement (the
“named executive officers”), as follows:

 

 

 

 

Target Bonus 

 

 

 

Target Performance Share Grants

 

 

 

Base Salary

 

Percentage

 

Stock Options

 

1-year

 

3-year

 

Howard R. Levine

 

$

800,000

 

100

%

150,000

 

12,500

 

37,500

 

R. James Kelly

 

$

600,000

 

75

%

110,000

 

9,167

 

27,500

 

Robert George

 

$

375,000

 

50

%

21,845

 

2,229

 

6,687

 

Charles S. Gibson, Jr.

 

$

340,000

 

50

%

21,340

 

2,178

 

6,532

 

Dorlisa K. Flur

 

$

325,000

 

40

%

14,528

 

1,483

 

4,447

 

Janet G. Kelley

 

$

300,000

 

40

%

11,746

 

1,199

 

3,595

 

 

The foregoing does not constitute a complete summary of the compensation terms
of the above named executive officers and reference is made to the following
Company plans with respect to various aspects of the compensation packages
awarded to each named executive officer:  (i) Family Dollar Stores, Inc. 2006
Incentive Plan, (ii) Family Dollar Stores, Inc. 2006 Incentive Plan  Guidelines
for Long-Term Incentive Performance Share Rights Awards , (iii) Family Dollar
Stores, Inc. 2006 Incentive Plan 2006 Non-Qualified Stock Option Grant Program 
(filed as Exhibits 10.1, 10.2, and 10.3, respectively, to the Company’s Form 8-K
filed with the SEC on January 25, 2006) and (iv) the Cash Bonus Award Guidelines
attached hereto as Exhibit 10.

Reference is also made to (i) the employment agreements between the Company and
Messrs. Levine and Kelly, which have been filed previously as Exhibits 10.2 and
10.3, respectively, to the Company’s report on Form 8-K filed with the SEC on
August 24, 2005 (along with amendments to such agreements, filed as Exhibits
10.2 and 10.3 to the Company’s report on Form 8-K filed with the SEC on August
21, 2006), (ii) the Employment Agreement between the Company and Mr. George,
filed as Exhibit 10 to the Company’s report on Form 8-K filed with the SEC on
November 25, 2005, and (iii) the Employment Agreement between the Company and
Mr. Gibson, filed as Exhibit 10.32 to the Company’s Form 10-K filed with the SEC
on November 7, 2005.

 

1


--------------------------------------------------------------------------------